DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/22 has been entered.

Applicant introduced new claim limitations, “a column driver for each pixel of the plurality of pixels; a row driver for each pixel of a plurality of pixels to supply a scan signal to selectively pass the data signal representative of an image to be displayed to activate pixels of a particular row of a display”, and argues that the cited references do not teach those claim limitations. The examiner disagrees.

As shown in the art rejection below, Lee et al (US 20170110068) teach a column driver (140) for each pixel of the plurality of pixels ([0061], the data driver 140 generates the data voltages in analog form (to correspond to the image data DATA) in response to the data control signal DCS and outputs the data voltages. The data voltages are applied to the pixels PX11 to PXmn through the data lines DL1 to DLn.); a row driver (130) for each pixel of a plurality of pixels to supply a scan signal to selectively pass the data signal representative of an image to be displayed to activate pixels of a particular row of a display ([0060], the gate driver 130 generates the gate signals in response to the gate control signal GCS and sequentially outputs the gate signals).


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.		Claims 1-2, 13, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20170110068).


Regarding claim 1, Lee et al (US  20170110068) teach a light-emitting diode driver (140, 150, 160) comprising (Fig. 1(140, 150, 160)), a data driver 140, backlight driver 150, backlight 160, [0066] note that the backlight 160 includes light emitting diodes): a first input node to receive a data signal ([0046], the  data lines DL1 to DLn extend in a second direction DR2, note that as shown in Fig.1, the data line DL1 when extended from the driver 140 must have a node at exist of the driver 140 ); a second input node to receive a reference signal (1511) having a first frequency (Fig. 4 (1511), [0104], the frequency detector 1511 applies the detected frequency DF of the dimming signal DIM to the frequency comparator 1512, note that the frequency detector 1511 is part of a backlight controller 151 as shown in Fig. 3, which must have anode receive an input ); and a driver circuit (150, 140, 130, 110) for each pixel of a plurality of pixels ([0069] FIG. 2 is an equivalent circuit diagram showing one pixel shown in FIG. 1.[0070], FIG. 2 shows a pixel PX connected to a gate line GLi and a data line DLj. The other pixels of the display panel 110 have the same or substantially the same structure and function as those of the pixel PX shown in FIG. 2) including a column driver (140) for each pixel of the plurality of pixels ([0061], the data driver 140 generates the data voltages in analog form (to correspond to the image data DATA) in response to the data control signal DCS and outputs the data voltages. The data voltages are applied to the pixels PX11 to PXmn through the data lines DL1 to DLn.); a row driver (130) for each pixel of a plurality of pixels to supply a scan signal to selectively pass the data signal representative of an image to be displayed to activate pixels of a particular row of a display ([0060], the gate driver 130 generates the gate signals in response to the gate control signal GCS and sequentially outputs the gate signals); a thin-film transistor for each pixel of a plurality of pixels (PX11 to PXmn) to output a current pulse for driving a light-emitting diode (Fig. 1(160, 150, 140, 130, 110), [0066], the backlight 160 includes light emitting diodes, [0099], the pulse width modulation signal PWM is shown as the dimming signal DIM in FIG. 5, and the driving current of the backlight 160 is shown as an LED current, note that as shown in Fig. 1, backlight 160 is connected with the drivers (150, 140, 130) and the display panel 110, Fig. 1 (PX11 to PXmn ), [0063], transistors of the pixels  PX11 to PXmn are mounted on the display panel 110 in an ASG (amorphous silicon TFT gate driver circuit) form or an OSG (oxide silicon TFT gate driver circuit) form ) the output signal having a second frequency (1512) that is greater than the first frequency (1511) (Fig. 4 (1511, 1512), the frequency detector 1511 , [0106], the frequency comparator 1512 outputs control signals different from each other according to the compared result of the frequency DF of the dimming signal DIM and the reference frequency RF).

Lee et al do not specifically teach the current pulse having a width based on the data signal and the reference signal.

Lee et al teach the current pulse having a width (151) based on the data signal (140) and the reference signal(1511) ([0099], the pulse width modulation signal PWM is shown as the dimming signal DIM in FIG. 5, note that as shown in Fig. 5, dimming signal is applied to the backlight controller 151 (Fig, 4), which includes the frequency detector 1511  such that the backlight controller 151 as part of BLU is connected with the data driver 140(Fig. 1)),

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Lee’s the backlight controller 151 including the frequency detector 15111 as illustrated in fig. 4 with respect to the data driver 140 in Fig. 1 in a desired manner, because backlight controller 151 is an integral component of the display system (Fig. 1) via BLU as taught by Lee et al.   


Regarding claim 22, Lee et al (US  20170110068) teach a light-emitting diode display comprising (Fig. 1 (110), the display panel 110): a first light-emitting diode([0066] note that the backlight 160 includes light emitting diodes); a first light-emitting diode driver(140, 150, 160)  including(Fig. 1(140, 150, 160)), a data driver 140, , backlight driver 150, backlight 160, [0066] note that the backlight 160 includes light emitting diodes):: a first input node to receive a first data signal([0046], the  data lines DL1 to DLn extend in a second direction DR2, note that as shown in Fig.1, the data line DL1 when extended from the driver 140 must have a node at exist of the driver 140 ); a second input node to receive a reference signal (1511) having a first frequency(Fig. 4 (1511), [0104], the frequency detector 1511  applies the detected frequency DF of the dimming signal DIM to the frequency comparator 1512, note that the frequency detector 1511  is part of a backlight controller 151  as shown in Fig. 3, which must have anode receive an input ); and a first driver circuit (150, 140, 130, 110)  for a first pixel of a plurality of pixels ([0069] FIG. 2 is an equivalent circuit diagram showing one pixel shown in FIG. 1.[0070], FIG. 2 shows a pixel PX connected to a gate line GLi and a data line DLj. The other pixels of the display panel 110 have the same or substantially the same structure and function as those of the pixel PX shown in FIG. 2) including a column driver (140) for the first pixel ([0061], the data driver 140 generates the data voltages in analog form (to correspond to the image data DATA) in response to the data control signal DCS and outputs the data voltages. The data voltages are applied to the pixels PX11 to PXmn through the data lines DL1 to DLn.); a row driver (130) for the first pixel  to supply a scan signal to selectively pass the first data signal representative of a first image to be displayed to activate pixels of a first particular row of a display ([0060], the gate driver 130 generates the gate signals in response to the gate control signal GCS and sequentially outputs the gate signals) a thin-film transistor for the first pixel (PX11 to PXmn) to output a first current pulse for driving a light-emitting diode(Fig. 1(160, 150, 140, 130, 110), [0066], the backlight 160 includes light emitting l diodes, [0099], the pulse width modulation signal PWM is shown as the dimming signal DIM in FIG. 5, and the driving current of the backlight 160  is shown as an LED current, note that as shown in Fig. 1, backlight 160 is connected with the drivers (150, 140, 130) and the display panel 110, Fig. 1 (PX11 to PXmn ), [0063], transistors of the pixels  PX11 to PXmn are mounted on the display panel 110 in an ASG (amorphous silicon TFT gate driver circuit) form or an OSG (oxide silicon TFT gate driver circuit) form ),  the first output signal having a second frequency (1512) that is greater than the first frequency(1511) (Fig. 4 (1511, 1512), the frequency detector 1511, [0106], the frequency comparator 1512 outputs control signals different from each other according to the compared result of the frequency DF of the dimming signal DIM and the reference frequency RF); a second light-emitting diode([0066] note that the backlight 160 includes light emitting diodes); a second light-emitting diode driver (140, 150, 160)  including(Fig. 1(140, 150, 160)), a data driver 140, backlight driver 150, backlight 160, [0066] note that the backlight 160 includes light emitting  diodes): a third input node to receive a second data signal([0046], the  data lines DL1 to DLn extend in a second direction DR2, note that as shown in Fig.1, the data line DL1 when extended from the driver 140 must have a node at exist of the driver 140 ); a third input node to receive a reference (1511) signal having the first frequency(Fig. 4 (1511), [0104], the frequency detector 1511 applies the detected frequency DF of the dimming signal DIM to the frequency comparator 1512, note that the frequency detector 1511 is part of a backlight controller 151  as shown in Fig. 3, which must have anode receive an input ); and a second driver circuit (150, 140, 130, 110) for a second pixel of the plurality of pixels ([0069] FIG. 2 is an equivalent circuit diagram showing one pixel shown in FIG. 1.[0070], FIG. 2 shows a pixel PX connected to a gate line GLi and a data line DLj. The other pixels of the display panel 110 have the same or substantially the same structure and function as those of the pixel PX shown in FIG. 2) a second column driver for the second pixel (0061], the data driver 140 generates the data voltages in analog form (to correspond to the image data DATA) in response to the data control signal DCS and outputs the data voltages. The data voltages are applied to the pixels PX11 to PXmn through the data lines DL1 to DLn) a second row driver for the second pixel to supply second signal line driver (0060], the gate driver 130 generates the gate signals in response to the gate control signal GCS and sequentially outputs the gate signals a thin film transistor for the second pixel (PX11 to PXmn) to output a second current pulse for driving a light-emitting diode(Fig. 1(160, 150, 140, 130, 110), [0066], the backlight 160 includes light emitting diodes, [0099], the pulse width modulation signal PWM is shown as the dimming signal DIM in FIG. 5, and the driving current of the backlight 160 is shown as an LED current, note that as shown in Fig. 1, backlight 160 is connected with the drivers (150, 140, 130) and the display panel 110, Fig. 1 (PX11 to PXmn ), [0063], transistors of the pixels  PX11 to PXmn are mounted on the display panel 110 in an ASG (amorphous silicon TFT gate driver circuit) form or an OSG (oxide silicon TFT gate driver circuit) form ), the second output signal having a third frequency(1512)  that is greater than the first frequency(1511) (Fig. 4 (1511, 1512), the frequency detector 1511,  [0106], the frequency comparator 1512  outputs control signals different from each other according to the compared result of the frequency DF of the dimming signal DIM and the reference frequency RF).

Lee et al do not specifically teach the first current pulse having a width based on the first data signal and the reference signal,

Lee et al teach the first current pulse having a width (151) based on the first data signal (140) and the reference signal(1511) ([0099], the pulse width modulation signal PWM is shown as the dimming signal DIM in FIG. 5, note that as shown in Fig. 5, dimming signal is applied to the backlight controller 151 (Fig, 4), which includes the frequency detector 1511 such that the backlight controller 151 as part of BLU is connected with the data driver 140(Fig. 1)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Lee’s the backlight controller 151 including the frequency detector 1511 as illustrated in fig. 4 with respect to the data driver 140 in Fig. 1 in a desired manner, because backlight controller 151 is an integral component of the display system (Fig. 1) via BLU as taught by Lee et al.   

Lee et al do not specifically teach the second current pulse having a width based on the second data signal and the reference signal.

Lee et al teach the second current pulse having a width (151) based on the second data signal (140) and the reference signal(1511) ([0099], the pulse width modulation signal PWM is shown as the dimming signal DIM in FIG. 5, note that as shown in Fig. 5, dimming signal is applied to the backlight controller 151 (Fig, 4), which includes the frequency detector 1511 such that the backlight controller 151 as part of BLU is connected with the data driver 140(Fig. 1)),

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Lee’s the backlight controller 151 including the frequency detector 1511 as illustrated in fig. 4 with respect to the data driver 140 in Fig. 1 in a desired manner, because backlight controller 151 is an integral component of the display system (Fig. 1) via BLU as taught by Lee et al.   

Regarding claim 2, Lee et al teach the current pulse width modulated (PWM) signal([0099], the pulse width modulation signal PWM is shown as the dimming signal DIM in FIG. 5, and the driving current of the backlight 160 is shown as an LED current)

Regarding claim 13, Lee et al teach  the driver circuit is to compare (COM) a first voltage of the data signal (140) to a second voltage of the reference signal (1511)  ([0099], note that as shown in Fig. 5, dimming signal is applied to the backlight controller 151 (Fig, 4), which includes the frequency detector 1511  such that the backlight controller 151 as part of BLU is connected with the data driver 140(Fig. 1), [0103], note that the comparator COM includes a frequency detector 1511 and a frequency comparator 1512, and it would be obvious to conduct comparison with the signals from the data driver 140).

Regarding claim 23, Lee et al teach the first light-emitting diode (160, S1 to Sk) and the second light-emitting diode (160, S1 to Sk) are arranged in a first column of the light-emitting diode (160, S1 to Sk)  display and wherein the first light-emitting diode (160, S1 to Sk)  is arranged in a first row of the light-emitting diode (160, S1 to Sk) display with a third light-emitting diode(160, S1 to Sk)  and the second light-emitting diode(160, S1 to Sk)  is are arranged in a second row of the light-emitting diode (160, S1 to Sk) display with a fourth light-emitting diode(160, S1 to Sk)  (Fig. 3 (S1 to Sk) [0083], the backlight 160 includes a plurality of light source strings (e.g., a plurality of light source lines) S1 to Sk connected to each other in parallel. In the present exemplary embodiment, k is a natural number equal to or greater than 2. Each of the light source strings S1 to Sk includes a plurality of light sources LS connected to each other in series. Each light source LS may be, but is not limited to, a light emitting diode (LED), [0066], note that the backlight 160 is disposed at a rear side of the display panel 110, and the light L generated by the backlight 160 is provided to the display panel 110). 

5.	Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20170110068) in view of Tsuchi (US 20060238243).

Regarding claim 3-6, Lee et al teach the driver circuit includes a transconductance stage(151, 152)(Fig. 3 (151, 152), [0089], when the duty cycle of the switching signal SW is increased, the voltage level of the driving voltage  Vout output from the boosting circuit 152 is increased, [0090], the backlight controller 151 is connected to the output terminal of the light source strings S1 to Sk to receive a current value from each of the light source strings S1 to Sk ).

Lee et al do not teach a transresistance stage, wherein the transconductance stage includes a differential pair and a current mirror, further including a current mirror coupled between a supply voltage and the differential pair, wherein the differential pair includes two n-channel transistors and the current mirror includes two p-channel transistors.

Tsuchi (US 20060238243) teaches a transresistance stage ([0061], the amplifier circuit is connected between an output end of the current to voltage converter and the terminal which outputs the output signal (Vout)), wherein the transconductance stage includes a differential pair and a current mirror ([0152], a first differential pair, [0131], current mirror (111, 112)), further including a current mirror(111, 112) coupled between a supply voltage and the differential pair, wherein the differential pair includes two n-channel transistors (103, 104) and the current mirror(111, 112 includes two p-channel transistors ([0152], Referring to FIG. 1, the differential amplifier t includes n-channel transistors 101 and 102, as a first differential pair,  which have sources connected in common, n-channel transistors 103 and 104, as a second differential pair r, which have sources connected in common, a constant current source 113, [0131], the amplifier 109 is supplied with the voltage at an output terminal of the  current mirror  (111, 112)(Fig.11) (connection node of the transistors 111, 101 and 103), and has its output end connected to the output terminal 3).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Lee’s backlight controller 151 as configured with display system (Fig. 1) with Tsuchi’s current voltage near converter, differential pair as illustrated with respect transistors (101 102), and the current mirror (111, 112), the use of which helps output a voltage with high accuracy over a wide voltage range as taught by Tsuchi.
Regarding claim 7, Tsuchi teaches the re-channel transistors are at least one of low temperature polysilicon, indium phosphide (InP), gallium phosphide (GaP), gallium nitride (GaN), or indium gallium zinc oxide (IGZO) thin-film transistors ([0340], a thin-film-constituting semiconductor material, such as polysilicon (polycrystalline silicon).
Regarding claim 8, Tsuchi teaches the p-channel transistors are at least one of low temperature polysilicon, indium phosphide (InP), gallium phosphide (GaP), or gallium nitride (GaN) ([0340], a thin-film-constituting semiconductor material, such as polysilicon (polycrystalline silicon, [0152], the differential amplifier further includes a switch 121 which is connected between the gate and the drain of the p channel  transistor 112, a switch 122 which is connected between the gate and the drain of the p channel   transistor 111),.
6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20170110068) in view of Choi et al (US 20190157910).

Regarding claim 9, Lee et al do not teach the data signal is a direct current (DC) voltage signal.

Choi et al (US 20190157910) teach that the voltage of DC 13V may be used as a VCC power source of the controller 211, or the scan driver 212 and the data driver 213 [0103].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Lee’s data driver 140 with Choi’s DC power source, the use of which helps to alternately perform pulse with modulation more efficiently as taught by Choi et al.
7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20170110068) in view of Kuraki et al (US 20170330301).

Regarding claim 10, Lee et al do not teach the reference signal is one of a triangular wave signal or a sawtooth wave signal.

Kuraki et al (US 20170330301 ) teach that as a waveform, forms such as a sine wave and a triangular wave, which can be detected by a frequency analysis such as the Fourier transform, are used [0069].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Lee’s backlight controller 151 with Kuraki’s use of triangular wave, the use of which helps facilitate the process of the embedded information which is not easily perceived by humans to be superimposed and displayed on the display screen as taught by Kuraki.

8.	Claim 11-12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20170110068) in view of Xuan et al (US 20210217352).

Regarding claim 11 and 25, Lee et al do not teach the thin-film transistor is a low-temperature polycrystalline or oxide thin-film transistor.

Xuan et al (US 20210217352) teach that Low-temperature polycrystalline silicon (LTPS) based thin-film transistors (TFTs) are widely used in active-matrix organic light-emitting diode (AMOLED) display panel [0002].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Lee’s transistors of the pixels PX11 to PXmn with Xuan’s Low-temperature polycrystalline silicon (LTPS) based thin-film transistors (TFTs), the use of which helps achieve a more uniform and delicate image, which can be displayed across the entire display panel as taught by Xuan et al.

Regarding claim 12, Lee et al do not teach the light-emitting diode is a micro-light-emitting diode.
Xuan et al (US 20210217352) teach that optionally, each of the multiple light-emitting diodes is a micro light-emitting diode based on gallium nitride [0011].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Lee’s backlight 160 with LEDs with Xuan’s micro light emitting diodes, the use of which help to optionally  compensate a drift of a threshold voltage of the driving transistor as taught by Xuan et al.

9.	Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20170110068) in view of Xuan et al (US 20210217352) and Kuraki et al (US 20170330301).
Regarding claim 14, Lee et al teach display(110) comprising: a plurality of pixels (PX11 to PXmn) arranged in a two-dimensional matrix (Fig. 1 (110), the display panel 110, Fig. 1, [0063], transistors of the pixels  PX11 to PXmn are mounted on the display panel 110), the pixels each including: LED ([0066] note that the backlight 160 includes light emitting diodes), and a drive circuit for each pixel of a plurality of pixels (140, 150, 160) to drive the light-emission section((Fig. 1(140, 150, 160)), a data driver 140, , backlight driver 150, backlight 160, [0066] note that the backlight 160 includes light emitting diodes), the drive circuit (BLU, 150) including: a column driver (140) for each pixel of the plurality of pixels ([0061], the data driver 140 generates the data voltages in analog form (to correspond to the image data DATA) in response to the data control signal DCS and outputs the data voltages. The data voltages are applied to the pixels PX11 to PXmn through the data lines DL1 to DLn.); a row driver (130) for each pixel of a plurality of pixels to supply a scan signal to selectively pass the data signal representative of an image to be displayed to activate pixels of a particular row of a display ([0060], the gate driver 130 generates the gate signals in response to the gate control signal GCS and sequentially outputs the gate signals)an in-pixel pulse-width modulation (PWM) unit configured to: receive an electric potential based on an image signal voltage ([0064], the backlight unit BLU includes a backlight driver (e.g., a backlight driving circuit) 150 receiving the backlight control signal BCS such that the backlight control signal BCS includes a dimming signal as a pulse width modulation, note that as shown in Fig. 1, BLU is connected with the data driver 140 ), and output a predetermined current pulse based ([0099], the pulse width modulation signal PWM is shown as the dimming signal DIM in FIG. 5, and the driving current of the backlight 160 is shown as an LED current) on a comparison (COM) of the electrical potential ([0103], note that the comparator COM includes a frequency detector 1511 and a frequency comparator 1512, note that as shown in Fig. 1, BLU is connected with the data driver 140). 

Lee et al do not teach, a micro-LED, and a micro-light-emitting diode (micro-LED) display.

Xuan et al (US 20210217352) teach that optionally, each of the multiple light-emitting diodes is a micro light emitting diode based on gallium nitride [0011].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Lee’s backlight 160 with LEDs with Xuan’s micro light emitting diodes, the use of which help to optionally  compensate a drift of a threshold voltage of the driving transistor as taught by Xuan et al.

Lee et al do not teach receive an electric potential based on an image signal voltage and one of a sawtooth or triangular pulse, and output a predetermined current pulse based on a comparison of the electrical potential and the one of the sawtooth or triangular pulse.
Kuraki et al (US 20170330301) teach that as a waveform, forms such as a sine wave and a triangular wave, which can be detected by a frequency analysis such as the Fourier transform, are used [0069].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Lee’s backlight controller 151 with Kuraki’s use of triangular wave, the use of which helps facilitate the process of the embedded information which is not easily perceived by humans to be superimposed and displayed on the display screen as taught by Kuraki.

Regarding claim 15, Lee et al teach including a plurality of LEDs coupled to the drive circuit for each pixel ([0063], transistors of the pixels  PX11 to PXmn are mounted on the display panel 110, [0099], the driving current of the backlight 160  is shown as an LED current).

Lee et al do no teach a plurality of micro-LEDs.

Xuan et al (US 20210217352) teach that optionally, each of the multiple light-emitting diodes is a micro light emitting diode based on gallium nitride [0011].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Lee’s backlight 160 with LEDs with Xuan’s micro light emitting diodes, the use of which help to optionally  compensate a drift of a threshold voltage of the driving transistor as taught by Xuan et al.

Regarding claim 16, Lee et al teach the drive circuit (BLU, 150) includes a switching transistor (T) coupled between the electric potential based on an image signal voltage and the in-pixel PWM unit ([0064], the backlight unit BLU includes a backlight driver (e.g., a backlight driving circuit) 150 receiving the backlight control signal BCS such that the backlight control signal BCS includes a dimming signal as a pulse width modulation , note that as shown in Fig. 1, BLU is connected with the data driver 140, [0087,] a control terminal of the transistor T is connected to the backlight controller 151 to receive a switching signal SW).
Regarding claims 17-18, Lee et al teach the drive circuit includes (Fig. 1) a memory cell ( C ) coupled between the switching transistor (T) and the in-pixel PWM unit (151)(Fig. 3 (T, C, 151) see the configurations of transistor T, capacitor C, the backlight controller 151 in Fig. 3 viewed clockwise) the memory cell ( C ) to store the electric potential based on the image signal for supplying the electric potential based on the image signal (Fig. 1) to the in-pixel PWM (150, 151) unit to generate a static image until the electric potential based on the image signal is refreshed(120, 140, BLU) (Fig. 3 (C, 151), [00087], a cathode terminal of the diode D and a first terminal of the capacitor C are connected to an output terminal of the boosting circuit 152, from which the driving voltage Vout is output, and a second terminal of the capacitor C is connected to the ground terminal, [0064], the backlight unit BLU includes a backlight driver (e.g., a backlight driving circuit) 150 receiving the backlight control signal BCS such that the backlight control signal BCS includes a dimming signal as a pulse width modulation, note that as shown in Fig. 1, BLU is connected with the data driver 140, [0057], the timing controller 120 analyzes the image signals RGB and generates a backlight control signal BCS to control a brightness of the backlight unit BLU).

10.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20170110068) in view of Feng et al (US 20210175220).

Regarding claim 24, Lee et al do not teach the first light emitting diode and the second light emitting diode have at least one of a length or a width that is less than 100 micrometers.

Feng et al (US 20210175220) teach the following

For example, each of the plurality of light emitting diodes 120 has a size in a range from several micrometers to tens of micrometers. For example, each of the light emitting diodes 120 has a size in a range from 1 micrometer to 100 micrometers [0069].


It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Lee’s the backlight 160 with Feng’s use of LED diodes of variable sizes, the use of which helps achieve low driving voltage, power saving, and high brightness as taught by Feng et al .
Allowable Subject Matter
11.	Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.	The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim, 19, the prior art does not teach wherein the micro-LED is a first micro-LED and each pixel further includes: a second micro-LED; a first switching transistor coupled to the output of the in-pixel PWM unit, a second switching transistor, and a first enable signal; the second switching transistor further coupled to the first micro-LED and a second enable signal, wherein the second switching transistor inverts the second enable signal; a third switching transistor coupled to the output of the in-pixel PWM unit, a fourth switching transistor, and the first enable signal; and the fourth switching transistor further coupled to the second micro-LED and the second enable signal, wherein the fourth switching transistor inverts the second enable signal.
 	Regarding claim 20, the prior art does not teach wherein each pixel further includes: a third micro-LED coupled to the second switching transistor in parallel with the first micro-LED; and a fourth micro-LED coupled to the fourth switching transistor in parallel with the second micro-LED, wherein the first micro-LED and the third micro-LED illuminate with a first color and the second micro-LED and the fourth micro-LED illuminate with a second color different than the first color.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ABBAS I ABDULSELAM/           Primary Examiner, Art Unit 2623                                                                                                                                                                                             	
August 15, 2022